Title: To George Washington from James Boyd, 27 November 1789
From: Boyd, James
To: Washington, George

 
          
            Boston Novr 27. 1789.
          
          To the President the Senate and House of Representatives of the United States of America in Congress assembled.
          The Petition of James Boyd of Boston in the County of Suffolk and Commonwealth of Massachusetts Esquire, Humbly sheweth—
          That your Petitioner was possessed from the Year 1767 till the Beginning of our Contest with Great Britain of very large Property in Lands situated on the Eastern Bank of the River Schoodick, granted him by the British Government of Nova-Scotia, and that during said Period he introduced many Families on the same Lands at his own Charge, and expended much Property in getting the same under considerable Improvement and Cultivation; But feeling himself attached to the Cause of America, he took such an active Part in their Favour, that the resentment of the British Subjects in that Province compelled him to leave the Country, and flee to the Protection of the United States; & that in Consequence thereof he has suffered Poverty and Distress from that Day to the present Time, that the said Lands which your Petitioner held, are on the western Side of the River St Croix, and within the Dominions of the United States, but unjustly now held in Possession by British Subjects—That the Facts aforesaid and your Petitioner’s Situation have been particularly set forth to Congress by the Legislature of this Commonwealth, in a Letter of Instruction to their Delegates in the Year 1786, signed and transmitted by the then Governor Bowdoin, and which is now on the Files of Congress, accompanied wth a Number of Letters from Governor Bowdoin, the present Governor Hancock, and others upon the Subject, to which your Excellency and Honours will please to be refered: that your Petitioner by his thus quitting the British and joining the American Interest has been subjected to peculiar Hardships and Difficulties, which with a large Family he has with great Anxiety sustained: But confiding in the Power and Disposition of the present Congress of the United States to do him compleat Justice, he requests them to put him in Possession of his Lands aforesaid now held by British Subjects, tho’ on this Side the Line between the two Dominions, or otherwise recompence your

Petitioner who has lost the whole of his Property and Means of procuring a comfortable Subsistence in Consequence of his Attachment as aforesaid.
          Your Petitioner begs Leave to add that he is possessed of Papers, and that John Mitchel Esqr. of the State of Newhampshire (now an old Man about 76 Years of Age) is also possessed of Papers, that may be useful in determining the real Situation of the River St Croix, entended by the late Treaty of Peace to be the dividing Line between the Dominions of the United States & Great Britain, as will appear by a Plan taken in the Year 1764 by the said Mitchel, and another taken by the Surveyor General of Nova Scotia the Year following, and now in the Possession of your Petitioner, who, As in Duty bound will ever pray &c.
          
            James Boyd
          
        